          Case 1:20-cv-01314-UNA Document 7 Filed 07/01/20 Page 1 of 2
                                                                                           FILED
                                                                                                 7/1/2020
                                                                                      Clerk, U.S. District & Bankruptcy
                                                                                      Court for the District of Columbia

                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
SAI, et al.,                              )
                                          )
                        Plaintiffs,       )
                                          )
             v.                           ) Civil Action No. 20-1314 (UNA)
                                          )
FEDERAL COMMUNICATIONS                    )
COMMISSION, et al.,                       )
                                          )
                        Defendants.       )
_________________________________________ )

                                  MEMORANDUM OPINION

       The Court denied plaintiffs’ motion to proceed in forma pauperis. Pursuant to its May

19, 2020, Order (ECF No. 4), plaintiffs were to pay the $400 filing fee within 30 days. Their

failure to comply, the Court advised, would result in dismissal of the case without prejudice.

This matter has come before the Court on plaintiffs’ “Motion for CM/ECF access; identical relief

to what this Court previously granted (re IFP seal, IFP, & appointment); hearing; and leave to

file” (ECF No. 6, “Pls.’ Mot.”), construed as a motion to reconsider the May 19, 2020, Order.

       There are two plaintiffs: Sai, an individual, and Fiat Fiendum, Inc., a corporate entity.

The Court denied Sai’s application because he supplied no information from which to determine

his ability to pay the filing fee. Further, the Court found that Fiat Fiendum is a corporate entity

which cannot be granted in forma pauperis status. See Rowland v. California Men’s Colony,

Unit II Men’s Advisory Council, 506 U.S. 194, 201, 202-03 (1993). Plaintiffs’ sole support for

reconsideration of the May 19, 2020, Order is a law review article arguing that corporate entities

can and should be granted in forma pauperis status. See generally Pls.’ Mot., Ex. A. Plaintiffs

                                                  1
          Case 1:20-cv-01314-UNA Document 7 Filed 07/01/20 Page 2 of 2




cite no controlling authority, however, and the motion does not supply any information that

might support Sai’s motion to proceed in forma pauperis.

       The Court will deny plaintiffs’ motion to reconsider the May 19, 2020, Order and will

dismiss this case without prejudice. An Order is issued separately.



DATE: July 1, 2020                                  /s/
                                                    JAMES E. BOASBERG
                                                    United States District Judge




                                                2
